Exhibit 32 Certifications Pursuant to 18 U.S.C. Section 1350 The undersigned, who are the chief executive officer and the chief financial officer of Synalloy Corporation, each hereby certifies that, to the best of his knowledge, the accompanying Form 10-Q of the issuer fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and that information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the issuer. Date: May 12, 2009 s/Ronald H. Braam Ronald H. Braam Chief Executive Officer s/Gregory M. Bowie Gregory M. Bowie Vice President, Finance and Chief Financial Officer
